Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153685-6(96)                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 153685
                                                                     COA: 323279
                                                                     Wayne CC: 13-008592-FC
  DAVID TROY ZARN,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 153686
                                                                     COA: 323280
                                                                     Wayne CC: 13-008758-FC
  DAVID TROY ZARN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion for reconsideration of this Court’s November
  29, 2017 order is considered. This Court’s order reversed only “that part of the judgment
  of the Court of Appeals remanding this case to the trial court for a hearing pursuant to
  People v Lockridge, 498 Mich. 358 (2015),” and did not disturb the Court of Appeals
  ruling that the trial court “should amend defendant’s judgment of sentence to reflect
  concurrent sentences.” Accordingly, the motion for reconsideration is DENIED, because
  it does not appear that the order was entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         d0209
                                                                                Clerk